Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 01/06/2022.      
				
Response to Amendment
3.	The Amendment filed on 01/06/2022 has been received . Claims 1, 3-6, 9, 11-14, 17-18 have been amended. Claims 1-20  are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 01/06/2022, pages 7-14 have been fully considered.
 Claim rejections 35 U.S.C. 112
The applicant has amended claim 17 properly; therefore, the 112(b) rejection is withdrawn.
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726)) does not teach the limitations of:
 “a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table” in amended independent claim 1, since “the sub-sample information described in  IRISAWA does not even disclose an adaptively subsampled look-up table at all, much less one that is previously determined and stored in a memory. Instead, the sub-sample information described in IRISAWA is extracted from the received image itself" and “the gray level subsampling circuitry 110 performs a subsampling process on the camera data received via the camera interface. In a similar manner as described above, Capello does not disclose an adaptively subsampled look-up table at all, much less one that is previously determined and stored in a memory. Instead, the sub- sample information described in Capello is determined by subsamping the received image itself”
(remark, page 10-12).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788)    teaches the aforementioned limitation in the current claim set. Follows are the reasons.
For example, Wahadaniah discloses “a memory device to store a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table” in fig. 2 and fig. 6. In fig. 2, memory 135 stored  a 
Therefore, the combination of  IRISAWA, Capello and Wahadaniah discloses the  limitations of “a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table” in amended independent claim 1.
2) The applicant believed that independent claims 9 is allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  IRISAWA, Capello and Wahadaniah discloses the  limitations of “a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table” in amended independent claim 1, 9. 
3)	The applicant believed that independent claims 17 and its dependent claims 18-20 are allowable.
Examiner’s response:

4) The applicant believed that dependent claims 2-8, 10-16 are allowable due to their dependency on independent claim 1 and 9.
Examiner’s response:
Examiner respectively disagree. As explained above, As explained above, the combination of  IRISAWA, Capello and Wahadaniah discloses the  limitations of “a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table” in amended independent claim 1, 9. 
 

				
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

s 1-7, 9-15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788).
 
	Regarding claim 1, IRISAWA teaches a camera system comprising (fig. 1): a memory (fig. 1, component 112/113, RAM/ROM) to store an adaptively subsampled data (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal; which is an adaptively subsampled data );  
	a camera to capture an image (fig. 1; paragraph 0021, … FIG. 1 is diagram illustrating an example of a configuration of a video camera), wherein the captured image is distorted based on varying distortions within an optical system of the camera (fig. 13, component 210, concentric aberration correcting unit; paragraph 0002, … light passing through a lens causes chromatic 
aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because the refractive index of a lens is different according to the wavelength of light… paragraph 0168, … to perform an image signal process for correction of chromatic aberration of magnification);  
	and a processor (fig. 1, CPU 111) to communicate with the memory and with the camera (as shown in fig. 1), the processor configured to: 
	receive the captured image from the camera (as shown in fig. 1; the captured image is received from 120);  
	correct the distorted captured image based on the adaptively subsampled look-up 

table to create a correct image);  
	and provide the corrected image (fig. 17, step S936; paragraph 0212, The pixel value correcting unit 215 receives an input of the sub-sample image… rewriting the pixel values as described above is corrected);  
	and execute an operation based on the corrected image (fig. 17, step S937, S938). 
	It is noticed that IRISAWA does not disclose explicitly of wherein the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table.
	Capello disclose of the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 6; also suggested in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in FIG. 6, with these image pixels 290 constituting an image centering subsample map.  The intensity values in these image centering subsample map pixels 290 are passed to the microprocessor 114.  The microprocessor sums the values for each  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table; which means the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table as taught by Capello as a modification to the camera system of IRISAWA for the benefit of that converts the pixel intensity data received from the camera to a new intensity value (column 10, line 65-68).
	It is noticed that IRISAWA does not disclose explicitly of a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table.
	Wahadaniah  discloses that a memory device to store a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table (fig. 2 and fig. 6. In fig. 2, memory 135 stored  a predetermined adaptively subsampled look-up table 130, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table as a modification to the camera system for the benefit of that easy access the look-up table. 


	Regarding claim 9, IRISAWA teaches a method comprising (fig. 16-17): 
storing, in a memory (fig. 1, component 112/113, RAM/ROM) of a camera system (fig. 1) an adaptively subsampled data (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal; which is an adaptively subsampled data);  
	capturing, by a camera of the camera system (fig. 1; paragraph 0021, … FIG. 1 is diagram illustrating an example of a configuration of a video camera), wherein the captured image is distorted based on varying distortions within an optical system of the camera (fig. 13, component 210, concentric aberration correcting unit; paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because 
	receiving, by a processor (fig. 1, CPU 111)  of the camera system, the captured image from the camera (as shown in fig. 1; the captured image is received from 120);  
	correct the distorted captured image based on the adaptively subsampled look-up 
table to create a correct image (fig. 16-17; paragraph 0212, … The pixel value correcting unit 215 receives an input of the sub-sample image based on any process target color of R and B represented by the current variable c from the color pixel selecting unit 211.  The pixel values of the pixels constituting the sub-sample image are rewritten by the correction pixel value V set for the pixels (Step S936).  The chromatic aberration of magnification of the signal of the sub-sample image obtained by rewriting the pixel values as described above is corrected, and is the signal component corresponding to R or B in the aberration correction image signal; which means correct the distorted captured image based on the adaptively subsampled look-up 
table to create a correct image);  
	and provide the corrected image (fig. 17, step S936; paragraph 0212, The pixel value correcting unit 215 receives an input of the sub-sample image… rewriting the pixel values as described above is corrected);  
	and execute an operation based on the corrected image (fig. 17, step S937, S938). 
	It is noticed that IRISAWA does not disclose explicitly of wherein the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table.
	Capello disclose of the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table (as shown in  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table; which means the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the adaptively subsampled look-up table includes different levels of subsampling within different portions of the adaptively subsampled look-up table as taught by Capello as a modification to the method of IRISAWA for the benefit of that converts the pixel intensity data received from the camera to a new intensity value (column 10, line 65-68).
	It is noticed that IRISAWA does not disclose explicitly of a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a memory device to store an a predetermined adaptively subsampled look-up table, wherein the predetermined adaptively subsampled look-up table includes different levels of subsampling within different portions of the predetermined adaptively subsampled look-up table as a modification to the method for the benefit of that easy access the look-up table. 


	Regarding claim 2, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that a display device to communicate with the processor (fig. 1, component 106), the display device to: receive the corrected image from the processor (as shown in fig. 1);  and display the corrected image (as shown in fig. 14).

	Regarding claim 3, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the varying levels of subsampling within different portions of the adaptively subsampled look-up table are based on the varying distortions within the optical system of the camera (paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because the refractive index of a lens is different according to the wavelength of light…; paragraph 0202, … the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal).
	
	Regarding claim 4, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, Capello further discloses that the adaptively subsampled look-up table includes data to indicate a level of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 3, in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in FIG. 6, with these image pixels 290 constituting an image centering subsample map.  The intensity values in these image centering subsample map pixels 290 are passed to the microprocessor 114.  The microprocessor sums the values for each of the rows and for each of the columns.  A histogram of the subsampled pixel data is then generated by the microprocessor 114 to show the distribution of the number of pixels 290 having each of the possible 256 values  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 5, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that receive the adaptively subsampled look-up table from a calibration system (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal), and to store the adaptively subsampled look-up table in the memory during a calibration of the camera system (fig. 16, step S926; in which, fig. 16-17 is a calibration process). 

	Regarding claim 6, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the adaptively subsampled look-up table is created by an offline calibration system (as shown in fig. 14, it is an offline calibration system and the subsampled look-up table is created in fig. 16, step S926).

	Regarding claim 7, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above, In addition, IRISAWA further discloses that the operation is a safety function (fig. 17, step S937 and S938 is interpreted as a safety function).


	
	Regarding claim 11, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the varying levels of subsampling within different portions of the adaptively subsampled look-up table are based on the varying distortions within the optical system of the camera (paragraph 0002, … light passing through a lens causes chromatic aberration of magnification.  The chromatic aberration of magnification occurs due to difference in image magnification for each color of light, which is caused because the refractive index of a lens is different according to the wavelength of light…; paragraph 0202, … the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal).
	
	Regarding claim 12, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above, In addition, Capello further discloses that the adaptively subsampled look-up table includes data to indicate a level of subsampling within different portions of the adaptively subsampled look-up table (as shown in fig. 3, in column 13, line 54-65,  … The gray level subsampling circuitry 110 selectively stores the intensity value for the image pixels 290 from the camera from each 16th column and 12th row as is illustrated in  The memory stores an adaptively subsampled look-up table.  The adaptively subsampled look-up includes varying levels of subsampling across the adaptively subsampled look-up table).
	The motivation of combination is the same as in claim 9’s rejection.

	Regarding claim 13, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that receive the adaptively subsampled look-up table from a calibration system (paragraph 0202, …, the color pixel selecting unit 211 extracts a sub-sample image of the process target color indicated by the current variable c from the correction target image signal), and to store the adaptively subsampled look-up table in the memory during a calibration of the camera system (fig. 16, step S926; in which, fig. 16-17 is a calibration process). 

	Regarding claim 14, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the adaptively subsampled look-up table is created by an offline calibration system (as shown in fig. 14, it is an offline calibration system and the subsampled look-up table is created in fig. 16, step S926).

	Regarding claim 15, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above, In addition, IRISAWA further discloses that the operation is a safety function (fig. 17, step S937 and S938 is interpreted as a safety function).

8.	Claims 8, 16  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788) and further in view of  Berberian et al. (US 20140160244).

	Regarding claim 8, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 1 as discussed above,
	It is noticed that the combination of IRISAWA, Capello and Wahadaniah does not disclose explicitly of the safety function is selected from a group including automatic braking, automatic steering, and a warning.
	Berberian disclose of the safety function is selected from a group including automatic braking, automatic steering, and a warning (paragraph 0036,  … If imaged portions 409 include an object which is an obstacle to the motion of vehicle 18 a warning may be issued to the driver of vehicle 18 in step 417, or collision avoidance may be initiated by providing a control feature of host vehicle 18 such as automatic breaking or steering of host vehicle 18 to avoid the obstacle found in decision block 415).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the safety function is selected from a 

	Regarding claim 16, the combination of IRISAWA, Capello and Wahadaniah teaches the limitations of claim 9 as discussed above,
	It is noticed that the combination of IRISAWA, Capello and Wahadaniah does not disclose explicitly of the safety function is selected from a group including automatic braking, automatic steering, and a warning.
	Berberian disclose of the safety function is selected from a group including automatic braking, automatic steering, and a warning (paragraph 0036,  … If imaged portions 409 include an object which is an obstacle to the motion of vehicle 18 a warning may be issued to the driver of vehicle 18 in step 417, or collision avoidance may be initiated by providing a control feature of host vehicle 18 such as automatic breaking or steering of host vehicle 18 to avoid the obstacle found in decision block 415).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the safety function is selected from a group including automatic braking, automatic steering, and a warning as a modification to the method for the benefit of that have practical application such as to avoid the obstacle found (Berberian. paragraph 0036).

9.	Claim 17 and its dependent claims 18-20 is allowed.
	

The prior arts (IRISAWA et al. (US 20120044369)  and in view of  Capello et al. (US 4876726) and further in view of  Wahadaniah et al. (US 9154788))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of IRISAWA, Capello and Wahadaniah  to achieve the same invention as claimed in the instant claim.
Claims 17-20 would be allowable because they depend on claim 17.

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423